In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 18‐1742
CHRISTOPHER COLEMAN,
                                               Plaintiff‐Appellant,
                                v.

CITY OF PEORIA, ILLINOIS, et al.,
                                            Defendants‐Appellees.
                     ____________________

        Appeal from the United States District Court for the
                      Central District of Illinois.
       No. 1:15‐cv‐01100‐SLD‐TSH — Sara Darrow, Chief Judge.
                     ____________________

     ARGUED FEBRUARY 22, 2019 — DECIDED MAY 24, 2019
                 ____________________

   Before RIPPLE, MANION, and BRENNAN, Circuit Judges.
     BRENNAN, Circuit Judge. Almost twenty‐five years ago, a
jury convicted Christopher Coleman of armed robbery, home
invasion, residential burglary, and aggravated sexual assault.
Three witnesses linked Coleman to the crimes, and their iden‐
tifications were the key evidence leading to his conviction.
The court sentenced Coleman to sixty years’ imprisonment.
2                                                          No. 18‐1742

   Fifteen years later, a group of men came forward claiming
they were responsible for the crimes. Based on this new evi‐
dence, the Illinois Supreme Court ultimately vacated
Coleman’s convictions and remanded for retrial. People v.
Coleman, 996 N.E.2d 617 (Ill. 2013). Rather than retry the case,
the prosecution decided to drop it. After nineteen years be‐
hind bars, Coleman was released in 2013, and a later judicial
order certified his innocence.
    Coleman has now sued the City of Peoria and four police
oﬃcers—Patrick Rabe,1 Terry Pyatt, Timothy Anderson, and
Michael Ford—accusing them of constitutional violations and
state torts. Specifically, Coleman contends defendants elicited
a false statement from an alleged accomplice through coercive
interrogation techniques, employed improper and unduly
suggestive identification procedures, and suppressed im‐
peachment evidence. After three years of civil litigation, the
district court granted defendants summary judgment on
Coleman’s federal claims and state law malicious prosecution
claim, and it relinquished supplemental jurisdiction over his
remaining state law claims.
     We agree with the district court’s summary judgment de‐
cision and aﬃrm. Coleman failed to present evidence
supporting a reasonable inference that defendants knowingly
fabricated false evidence, caused unreliable eyewitness iden‐
tifications to taint his criminal trial, withheld material evi‐
dence, or arrested him without probable cause.




    1Rabe passed away after the filing of this lawsuit, and his estate was
substituted in his place.
No. 18‐1742                                                     3

                        I. Background
       The parties agree on many basic facts, but they vigor‐
ously dispute a few key points and the inferences to be drawn
from undisputed evidence. Because this appeal comes to us
on summary judgment, we review all evidence in the light
most favorable to Coleman and give him the benefit of all rea‐
sonable inferences. See Cairel v. Alderden, 821 F.3d 823, 830 (7th
Cir. 2016).
       A. The Home Invasions
    During August 1994, the Peoria Police Department inves‐
tigated a series of home invasions with a similar modus
operandi. The early morning hours of August 22 were espe‐
cially busy.
    At approximately 2:10 a.m., Oﬃcer Douglas Theobald re‐
sponded to a 911 call from Yolanda Buckley reporting a vio‐
lent burglary. Buckley told the police that four men forced
their way into her house, placed a pillowcase over her head,
struck her with a gun, and ransacked her home, stealing
money, a bike, and a stereo. She also claimed to have over‐
heard her attackers discussing what to do next.
    About thirty minutes later, a group of men broke into
Bertha Miller’s house, less than a half mile from Buckley’s.
Bertha lived with two of her sisters and her twin teenage
daughters, Tequilla Miller and Tekelia Miller. The burglars
entered via the kitchen window, wore bandanas over their
faces, demanded money and drugs, and tore up the home
looking for valuables to steal. They threatened the residents
with handguns drawn, repeatedly hitting and kicking their
victims. One of the invaders dragged Tekelia into a bathroom
and raped her at gunpoint, within earshot of Bertha.
4                                                            No. 18‐1742

    Eventually, one of Bertha’s sisters reached a telephone
upstairs and dialed 911. The first police oﬃcers arrived at
approximately 3:10 a.m. A pre‐teen boy acting as the crimi‐
nals’ lookout alerted them to the oﬃcers’ arrival. Two men
raced out the front door with the boy, while the rest retreated
to the second story before jumping out a window one by one.
The police apprehended Robert Nixon inside the house and
James Coats after he jumped out the window, but the others
escaped the scene.
          B. Police Investigation
    Detective Patrick Rabe arrived shortly after the first re‐
sponding oﬃcers, at around 3:15 a.m. Rabe led the investiga‐
tion into the Miller home invasion, which the police
conducted separately from the investigation into the Buckley
burglary.
    While the events at the Miller home were unfolding,2 Of‐
ficer Theobald drove to the Warner Homes, a public housing
development about five blocks away known for drug and
gang‐related activity. There, he arrested Coleman in connec‐
tion with the Buckley crimes.3 Theobald failed to record
Coleman’s time of arrest in his report, contrary to department
protocol.
    Rabe took the Millers to the police station shortly after
4:00 a.m. Oﬃcers conducted witness interviews but did not


    2   As discussed below, the parties disagree about the exact sequence.
    3Defendants claim the police arrested Coleman based on a Crime
Stoppers tip that reported “Chris Coleman” was carrying a stereo into the
Warner Homes. Coleman disputes the existence of the tip. The dispute is
not material to defendants’ summary judgment motion.
No. 18‐1742                                                                5

show the victims any photographs or lineups during this
early morning visit. Tequilla Miller told oﬃcers she recog‐
nized the perpetrators from her time living in the Warner
Homes.
   As Tequilla exited the station to go home, oﬃcers were es‐
corting Coleman and Nixon down the same hallway. Seeing
the two men (and in the presence of an unnamed oﬃcer),
Tequilla announced, “Well, there goes two of them dudes that
was at our house.” Rabe was not in the hallway during the
encounter, but Tequilla told him about it later that day.
    Tequilla returned to the station around noon. Based on her
earlier statement that she recognized the perpetrators from
the Warner Homes, Rabe asked Sergeant Michael Ford and
Oﬃcer Timothy Anderson for assistance. Ford and Anderson
both worked a beat around the Warner Homes, and they of‐
fered names of possible suspects as Tequilla described the
burglars. Rabe then showed Tequilla pictures of over one hun‐
dred possible oﬀenders on a computer screen, as well as a
stack of photographs of juveniles who oﬃcers suspected
might have been the lookout she described.4 Tequilla picked



    4 Coleman’s assertion that officers showed “Tequilla a single photo‐
graph of Plaintiff and no one else, not as a part of a lineup or book of mug‐
shots,” Appellant’s Br. 9, Coleman v. City of Peoria, No. 18‐1742 (7th Cir.
Sept. 14, 2018), ECF No. 24, is misleading. Rabe testified he performed a
computerized “cold search” of photos of arrestees in Peoria County who
matched the age, weight, and height description Tequilla provided.
Tequilla said Rabe showed her more than one hundred such photos. Alt‐
hough the photos were not arranged in an array, this is not a case where
police put a single photo in front of a witness and asked her to confirm
that person was the perpetrator.
6                                                           No. 18‐1742

out Coleman as one of the burglars and identified a
12‐year‐old boy named Anthony Brooks as the lookout.
    Oﬃcers brought Brooks down to the station later that af‐
ternoon, and Rabe questioned him without an attorney or par‐
ent present. Brooks initially denied any involvement with the
Miller home invasion. Rabe told Brooks he did not believe
him, informed Brooks that a witness had already identified
him, showed him a photograph of Coleman, and told Brooks
he would spend the rest of his life in prison and never see his
family again if he did not incriminate Coleman.5 Eventually,
Brooks confessed to committing the crimes with Coleman and
four other individuals.
    Shortly thereafter, Tequilla Miller returned to the police
station for the third time that day, where she viewed a four‐
person lineup. Oﬃcers told Tequilla, “We are not going to tell
you who to pick. … Go in there and just pick out whoever you
saw in the photos, you know, if those are the people. … One
of these people is the person you picked out in the photo, the
rest are volunteers. … Pick out the person that you think was
the one.” Coleman was in the lineup, as were three inmates
from the Peoria County Jail who each wore identical yellow
wristbands. Coleman did not wear such a wristband. Tequilla
identified Coleman as one of her assailants.
        C. Grand Jury Testimony
   On September 13, 1994, a grand jury convened to decide
whether to indict Coleman. Bertha Miller took the stand to
describe the crimes to the grand jury. When asked if she knew

    5 Although Rabe denied Brooks’s description of the interrogation on
multiple occasions before his death, at this stage we take the facts in the
light most favorable to Coleman.
No. 18‐1742                                                  7

any of the burglars, Bertha testified, “I know Chris Coleman
from a little kid, but I didn’t know at the time that was him.”
Tequilla Miller stated she recognized one of the men, who she
named as “Robert Nickerson”—Tequilla did not mention
Coleman. Anthony Brooks did not testify before the grand
jury.
    Rabe did testify, summarizing how Coleman was identi‐
fied and arrested:
      We later, through photographs and speaking
      with other police oﬃcers who were familiar
      with these guys, came up with the names of
      Chris Coleman, Elbert Nickerson, one still at
      large by the name of Roberson …, and a juvenile
      by the name of Anthony Brooks. What we did
      was put together photograph line‐ups of these
      subjects. We showed ‘em to the Millers, they
      were identified.
      We went out, we arrested them. We brought
      them in and we placed them in an in‐person
      line‐up with black males of similar age, height,
      and weight. Coats, Nixon, Coleman, Nickerson,
      were all positively identified in those line‐ups as
      being the subjects who had broken into their
      house and robbed them on that evening.
The grand jury indicted Coleman on all charged counts.
      D. Pre‐Trial Proceedings
    Two weeks later, Anthony Brooks returned to the police
station to recant, denying that he or Coleman had been at the
Millers’ house on August 22. Months later, Coleman’s fiancée
reported that, on the night of the crimes, Coleman had been
8                                                 No. 18‐1742

with her at a friend’s apartment continuously from 10:30 p.m.
until the time of his arrest.
   Oﬃcers photographed the members of the live lineup
shown to Tequilla Miller shortly after she identified Coleman.
The photo shows Coleman lacked a yellow wristband like the
others wore. The prosecution’s case file does not contain a
copy of that photo, and neither the assistant state’s attorney
nor Coleman’s defense counsel recalls seeing it before trial.
Years later, the photo was found in a case file on another home
burglary that police oﬃcers investigated around the same
time.
   The day before Coleman’s criminal trial, defense counsel
moved to suppress Tequilla’s photo and lineup identifications
based on the early morning hallway encounter. During the
suppression hearing, Tequilla identified Coleman as one of
the burglars. She testified she saw his face for a “good three
minutes” during the incident. Tequilla told the court she
made her earlier identifications of Coleman because she rec‐
ognized his face; she said oﬃcers never told her who to pick
out. The court denied Coleman’s motion to suppress.
      E. Criminal Trial
    Coleman’s three‐day criminal trial began on April 4, 1995.
Tequilla Miller, the prosecution’s first key witness, testified
she awoke to noise in the early morning hours of August 22
and rushed into the living room, where she found men stand‐
ing over her aunt with guns drawn. She told the jury how the
intruders threw her to the floor and unsuccessfully attempted
to cover her head with a pillowcase. Tequilla said two men
took oﬀ the bandanas covering their faces during the incident.
She claimed she recognized one as “Fats,” an acquaintance
No. 18‐1742                                                        9

from when her family lived in the Warner Homes.6 Tequilla
identified that man as Coleman and testified she observed
him for a “good three minutes” during the home invasion.
She noted that Coleman had sat in a chair next to a lamp
“most of the time” during the burglary and that she had no
problem seeing his “whole face.”
    Tequilla testified Rabe showed her more than one hundred
photos of possible suspects when she went to the police
station around noon. As for the lineup, Tequilla acknowl‐
edged police oﬃcers informed her that some of the men were
“volunteers” and others “were people that I named out [from
photos].” But Tequilla stated this had no influence on her
lineup identification of Coleman. Tequilla explained she
picked Coleman because she “remember[ed] his face from
that night” and that she remembered his face because she
knew him previously.
     Defense counsel never objected to Tequilla’s in‐court iden‐
tification of Coleman. Cross‐examination, however, high‐
lighted that Tequilla had not told the grand jury that she
recognized Coleman and that she had retracted her identifi‐
cation of Elbert Nickerson (the one man she told the grand
jury she had recognized). On redirect, Tequilla testified she
was “positive” she saw Coleman’s face during the attack.
   After Tequilla’s testimony, Bertha Miller took the stand.
Despite admitting she could not see Coleman’s face during
the burglary, Bertha identified him as one of the perpetrators
by his voice and “crooked” limp. She explained that she had
been friends with Coleman’s mother when he was a child, that

   6  Later in the trial, Coleman acknowledged he recognized Tequilla
from the Warner Homes.
10                                                  No. 18‐1742

he had visited her home regularly back then, and that she had
known him for “[a]bout 19 or 20 years.”
    On cross, Bertha vociferously reaﬃrmed her identification
of Coleman:
         I’m saying the person that I know was Chris
         Coleman—You understand me, [defense coun‐
         sel], he was there. Do you understand what I am
         saying? I know him. Can nobody doubt me that
         I would know him. Thank you, sir. I know that
         he was there. … He was there in the dining
         room, there to my bedroom door, there while I
         had my face turned this way, and when they
         started beat, and when they started kicked, and
         went on, and Chris Coleman was standing there
         giving orders. Do you understand me, sir? … I
         know that from his voice, and I know that from
         his walk. I was not blind. … I know his voice
         from being an individual; I know his voice from
         being an adult, too. I seen Chris Coleman a lot
         of time. I don’t associate with him because I
         have no right. He’s a kid to me, but I know Chris
         Coleman. Don’t I, Chris? I know.7
   Next, the prosecution called its third identification wit‐
ness, Anthony Brooks. Brooks provided confusing—and
seemingly contradictory—testimony on whether Coleman




     7
     Coleman later admitted he knew Bertha from the Warner Homes,
but he disputed her portrayal of their relationship.
No. 18‐1742                                                              11

participated in the Miller home invasion.8 When asked on
direct, Brooks testified Coleman was at the Millers’ home dur‐
ing the early morning hours of August 22. But when probed
on cross, Brooks said Coleman was not there and the only rea‐
son he ever identified Coleman was Rabe’s threat that he
would never see his family again.
    The defense called Robert Nixon, who was apprehended
at the scene and pleaded guilty. Nixon stated Coleman did
not participate in the crimes. He identified five other men as
his accomplices.
    Coleman testified on his own behalf, claiming he had been
at the apartment in the Warner Homes all night before his
arrest and denying any involvement with the Miller home in‐
vasion. Coleman’s fiancée and a friend both corroborated his
alibi.
   Following closing arguments, the jury found Coleman
guilty on all four counts.
        F. Post‐Conviction Proceedings
   Coleman moved for a new trial, which the trial court de‐
nied. The Illinois Appellate Court aﬃrmed his conviction,


    8 Much of the confusion involved Brooks’s testimony that Coleman
shared the nickname “Fats” with one of the other alleged perpetrators:
“Q: At that time, did you or did you not tell Detective Pat Rabe that Chris‐
topher Coleman was with you on the morning of August 22, 1994?
A: There was two Fats on that day when [Rabe] showed me [photo‐
graphs]. Q: Pardon me? A: They had two dudes. Both of them name was
Fats on that paper, a light skin one and a dark skin one. Q: Which Fats did
you tell him that was with you on the morning of August 22, 1994? A: Told
both of them. Q: Both of them. Well, who is the dark skin Fats that you
told Officer Rabe that was with you? A: But it was the light skin one.”
12                                                  No. 18‐1742

People v. Coleman, 718 N.E.2d 1095 (Ill. App. Ct. 1997) (un‐
published table decision), and the Illinois Supreme Court de‐
nied further review. People v. Coleman, 690 N.E.2d 1383 (Ill.
1998) (unpublished table decision).
    Coleman then filed a petition for post‐conviction relief, al‐
leging ineﬀective assistance by his appellate counsel in failing
to challenge the admission of Tequilla Miller’s photo and
lineup identifications. The Illinois Appellate Court denied
Coleman’s petition, noting “Tequilla Miller’s credibility was
thoroughly tested at trial, and the jury apparently believed
her.” Order 4, People v. Coleman, No. 3‐99‐0414 (Ill. App. Ct.
Mar. 16, 2001).
    Eight years later (about 14 years after Coleman’s convic‐
tion), Coleman filed a motion for leave to pursue a successive
petition for post‐conviction relief on the basis of actual
innocence. In support, Coleman submitted aﬃdavits and tes‐
timony from several individuals, including all six men identi‐
fied as the perpetrators by Robert Nixon at Coleman’s trial.
Five of the men claimed personal responsibility for the crimes,
and all six stated Coleman was not involved.
   The trial court denied Coleman’s petition, and the Illinois
Appellate Court aﬃrmed that decision. People v. Coleman,
No. 3‐10‐0419, 2011 WL 10468157 (Ill. App. Ct. Aug. 25, 2011).
But the Illinois Supreme Court reversed, granting Coleman’s
post‐conviction petition based on this new evidence, vacating
Coleman’s convictions, and remanding for another trial.
People v. Coleman, 996 N.E.2d 617, 621, 641 (Ill. 2013)
(“Weighed against the State’s evidence, the defendant’s new
evidence is conclusive enough that another trier of fact would
probably reach a diﬀerent result.”).
No. 18‐1742                                                              13

    Approximately six months later, rather than retry the case,
the prosecution moved to dismiss it. The state’s attorney’s of‐
fice later said it did so because of Bertha Miller’s death in the
intervening years, which made “proof beyond a reasonable
doubt diﬃcult,” and because Coleman had already served “as
much time incarcerated as other perpetrators of the applicable
crimes.”
    Coleman was released from prison after the criminal pros‐
ecution was dropped, and he filed a petition for a certificate
of innocence.9 The circuit court for Peoria County granted
Coleman a certificate of innocence in 2015.
        G. This Litigation
    Coleman filed this lawsuit in federal court five days later.
His operative complaint alleges nine counts. The first four are
brought under 42 U.S.C. § 1983: violation of his due process
right to a fair trial under the Fourteenth Amendment, conspir‐
acy to deprive him of his constitutional rights, failure to inter‐
vene, and violation of his Fourth Amendment rights through
detention without probable cause. The last five counts are
related state law claims: malicious prosecution, intentional
infliction of emotional distress, civil conspiracy, respondeat
superior, and indemnification.
   Defendants eventually moved for summary judgment.
The district court granted the motion, entering a judgment on


    9 If an Illinois conviction is reversed or vacated, the previously con‐
victed individual may petition for a “certificate of innocence.” 735 ILL.
COMP. STAT. 5/2‐702(b) (2014). If granted, such a certificate constitutes a
judicial “finding that the petitioner was innocent of all offenses for which
he or she was incarcerated” and sets in motion a process to expunge the
matter from the petitioner’s record. 735 ILL. COMP. STAT. 5/2‐702(h) (2014).
14                                                  No. 18‐1742

the merits with respect to Coleman’s § 1983 and malicious
prosecution claims, while declining supplemental jurisdiction
over his remaining state law claims and dismissing them
without prejudice. Coleman now appeals that decision.
                        II. Discussion
       A. Due Process Claim
    We begin with Coleman’s claim that defendants violated
the Fourteenth Amendment’s Due Process Clause by depriv‐
ing him of a fair trial. Coleman presents three distinct theories
for this claim: (1) defendants fabricated evidence by coercing
a false statement from Brooks; (2) defendants used unduly
suggestive procedures that tainted Tequilla’s identifications;
and (3) defendants violated their Brady obligations by with‐
holding the lineup photo.
   As explained below, the summary judgment record does
not present a genuine issue of material fact on any of Cole‐
man’s due process theories, and defendants are entitled to
judgment as a matter of law on each.
          1. The evidence is insuﬃcient to reasonably infer
             that defendants fabricated Brooks’s statement.
     Coleman’s primary contention is that Rabe fabricated
Brooks’s incriminating statement. Obviously, law enforce‐
ment oﬃcers “may not knowingly use false evidence, includ‐
ing false testimony, to obtain a tainted conviction.” Napue v.
Illinois, 360 U.S. 264, 269 (1959). Using false evidence to con‐
vict violates a defendant’s right to a fair trial guaranteed by
the Fourteenth Amendment’s Due Process Clause. Mooney v.
Holohan, 294 U.S. 103, 112 (1935); see also Whitlock v.
Brueggemann, 682 F.3d 567, 580 (7th Cir. 2012).
No. 18‐1742                                                     15

   This is a high bar to clear. Coleman must prove not only
that Brooks’s statement was false but that Rabe “manufac‐
tured” it. Whitlock, 682 F.3d at 580. That requires proof that
Rabe caused Brooks to provide him with a statement that
Rabe knew—with certainty—was false. Fields v. Wharrie, 740
F.3d 1107, 1112 (7th Cir. 2014) (investigators fabricate evi‐
dence when they tell “witnesses what to say knowing that
what the team [is] telling them [is] false”). Evidence that
merely impeaches aspects of Brooks’s statement or suggests
Rabe had reason to doubt Brooks’s veracity is insuﬃcient.
   Coleman raises three arguments to prove Rabe knew
Brooks’s statement was false, each depending on inferences
from circumstantial evidence. Although Coleman is entitled
to have all reasonable inferences drawn in his favor at this
stage, “inferences that are supported by only speculation or
conjecture will not defeat a summary judgment motion.”
Carmody v. Bd. of Tr. of Univ. of Ill., 893 F.3d 397, 401 (7th Cir.
2018).
    First, Coleman points out that Rabe led the investigation
into the Miller home invasion. From that undisputed fact,
Coleman contends a jury could reasonably infer that Rabe
knew the specific time of Coleman’s initial arrest. And from
there, Coleman suggests the jury could divine that Rabe knew
it was impossible for Coleman to have been involved in the
Miller home invasion because he was already in police
custody. Coleman starts with the simple fact that Rabe led an
investigation, and he ends up with a conclusion that Rabe
must have known Coleman had a slam dunk alibi but manu‐
factured false evidence to prosecute him anyway.
16                                                          No. 18‐1742

    Such an inference is entirely speculative. No testimony
suggests Rabe knew the time of Coleman’s arrest.10 Police of‐
ficers initially arrested Coleman in connection with the
Buckley home invasion; Rabe was not responsible for investi‐
gating that separate crime. And the lack of a time of arrest in
Oﬃcer Theobald’s police report does not establish Rabe knew
exactly when Coleman was arrested. It was Coleman’s obliga‐
tion to present evidence of Rabe’s knowledge, not defendants’
burden to disprove Coleman’s hypotheses. McAllister v. Price,
615 F.3d 877, 881 (7th Cir. 2010) (noting it is a § 1983 plaintiﬀ’s
burden to establish the underlying constitutional depriva‐
tion).11


     10 Coleman points to testimony from two responding officers
acknowledging they discussed the basic fact that two home invasions oc‐
curred on the same night, arguing this demonstrates Rabe would have
learned about Coleman’s time of arrest from the Buckley investigators. But
the officers’ testimony does not support the conclusion that the police
teams shared specific details about developments in the separate investi‐
gations. Nothing in the record suggests officers discussed the exact time
of Coleman’s arrest, let alone that such information was conveyed to Rabe.
     11
      Even assuming Coleman presented evidence supporting this initial
inference that Rabe knew when Coleman was arrested, Coleman lacks any
evidence for his secondary inference that Rabe must have connected all
the dots and realized that—based on the time of arrest—Coleman could
not have been involved with the Miller home invasion and Brooks’s
statement was certainly false. Tequilla Miller testified that two offenders
escaped with the lookout before officers broke up the burglary. Officer
Theobald arrested Coleman just five blocks away. Under Coleman’s own
reconstructed timeline, it would have been possible for him to have en‐
gaged in the crimes, fled the scene to the Warner Homes, and have arrived
in time to be arrested by Officer Theobald. That Coleman’s own
reconstructed timeline allows for this possibility defeats any reasonable
inference that Rabe must have ruled it out with certainty that day.
No. 18‐1742                                                    17

    Second, Coleman notes that a report Rabe prepared
indicates he “arrested” Coleman (who was already in police
custody) for the Miller home invasion at 1:10 p.m., about three
hours before he interrogated Brooks. Coleman claims this
supports a reasonable inference that Rabe decided to frame
Coleman for the crime first and then went to work manufac‐
turing evidence to convict. This overlooks that Tequilla Miller
identified Coleman by his photo before 1:00 p.m. It is not rea‐
sonable to infer Rabe must have falsified Brooks’s statement
to justify Coleman’s arrest when he already possessed an eye‐
witness identification. Cf. Hart v. Mannina, 798 F.3d 578, 587
(7th Cir. 2015) (an identification by a single eyewitness can
support probable cause for arrest).
    Third, Coleman argues Rabe must have known Brooks’s
statement was false because he coerced Brooks and supplied
him with details about the crime in his questioning. But the
fact Rabe applied coercive interrogation techniques is insuﬃ‐
cient to find fabrication of evidence. Avery v. City of Milwaukee,
847 F.3d 433, 439 (7th Cir. 2017) (“[A] claim that an oﬃcer co‐
erced a witness to give incriminating evidence does not, at
least standing alone, violate the wrongly convicted person’s
due‐process rights.”). Coerced testimony is not necessarily
fabricated. A reluctant witness or co‐conspirator whose testi‐
mony an oﬃcer must pry out through aggressive interroga‐
tion techniques may be telling the truth despite the measures
used. Fabricated testimony, meanwhile, is invariably false
because it is made up by the oﬃcer, who knows he is making
it up. Fields, 740 F.3d at 1110.
   We explained this distinction in Whitlock:
       Coercively interrogating witnesses, paying wit‐
       nesses for testimony, and witness‐shopping
18                                                         No. 18‐1742

          may be deplorable, and these tactics may con‐
          tribute to wrongful convictions, but they do not
          necessarily add up to a constitutional violation
          even when their fruits are introduced at trial.
          Evidence collected with these kinds of suspect
          techniques, unlike falsified evidence and per‐
          jured testimony, may turn out to be true.
682 F.3d at 584. We reaﬃrmed that point in Petty v. City of
Chicago, 754 F.3d 416, 422 (7th Cir. 2014) (“[F]abricating
evidence that [the oﬃcer] knows to be false is diﬀerent than
getting ‘a reluctant witness to say what may be true.’”) (quot‐
ing Fields, 740 F.3d at 1112).
    Although Coleman characterizes Brooks’s interrogation as
Rabe supplying 100 percent of the inculpatory material, the
record does not support that characterization. Brooks’s depo‐
sition testimony indicates Rabe confronted him with facts
provided by the victims and the police’s theory of the crime.
There is nothing unconstitutional about a law enforcement
oﬃcer confronting a suspect with direct questions about
information supplied by others—such interrogation tech‐
niques are standard.12 Coleman cannot save a claim based on
coercive interrogation techniques via speculation that defend‐
ants were knowingly fabricating evidence. Petty, 754 F.3d at


     12 See, e.g., FRED E. INBAU, ET AL., CRIMINAL INTERROGATION AND
CONFESSIONS 111 (4th ed. 2001) (“[D]irect questions force a deceptive sus‐
pect to either offer incriminating evidence or lie.”); FEDERAL BUREAU OF
INVESTIGATION, HIGH‐VALUE INTERROGATION GROUP, INTERROGATION
BEST PRACTICES 4–5 (Aug. 26, 2016), https://www.fbi.gov/file‐reposi‐
tory/hig‐report‐august‐2016.pdf/view (describing how an interrogator
should confront suspect with additional evidence contradicting the sus‐
pect’s previous denial).
No. 18‐1742                                                                19

423 (“‘Manufactured false evidence’ and ‘false identification’
are not magic talismans that will transform a coercion case
into an evidence fabrication case and give rise to a cognizable
claim where one does not exist.”).
    In sum, Coleman has highlighted a variety of arguments
attacking the credibility of Brooks’s incriminating statement.
But that is not evidence defendants knew Brooks was lying.
At his criminal trial, Coleman was entitled to impeach
Brooks’s statement with the coercive elements of Rabe’s inter‐
rogation. Avery, 847 F.3d at 439. His defense counsel did ex‐
actly that when cross‐examining Brooks.13 The record in this
case does not support a reasonable conclusion that
defendants knowingly fabricated false evidence to convict
Coleman.
            2. Tequilla Miller’s identifications were suﬃ‐
               ciently reliable for defendants to rely on them.
   Coleman’s next due process theory is that defendants used
unduly suggestive procedures to manipulate Tequilla Miller’s
identifications.
    The U.S. Constitution does not mandate that photo arrays
and lineups meet a certain standard of quality. Alexander v.
City of South Bend, 433 F.3d 550, 555 (7th Cir. 2006). For exam‐
ple, it does not include an equivalent to FED R. EVID. 702’s


    13 Trial Transcript at 47, People v. Coleman, No. 94‐CF‐764 (Ill. Cir. Ct.
Apr. 5, 1994), ECF No. 109‐2 (“Q: When Detective Rabe showed you,
showed you the picture of the dark skinned Fats, did you pick the picture
out, or did he show it to you? How did that come about? A: He showed it
to me. Q: And did he say something to you? … A: He said if I don’t tell
him, I ain’t never going to see my family no more. Q: So that is what you
told him? … A: Yup.”).
20                                                     No. 18‐1742

expert opinion standard for eyewitness identifications. See
Perry v. New Hampshire, 565 U.S. 228, 240 (2012) (rejecting “a
rule requiring trial judges to prescreen eyewitness evidence
for reliability any time an identification is made under sug‐
gestive circumstances”). But the Fourteenth Amendment’s
Due Process Clause requires the exclusion of an eyewitness
identification if the unduly suggestive circumstances are so
egregious as to taint the entire trial. Id. at 232; see, e.g., Foster
v. California, 394 U.S. 440, 442 (1969). Even where undisput‐
edly suggestive circumstances surround an identification, the
Fourteenth Amendment test looks at the totality of the cir‐
cumstances to determine whether the identification remains
suﬃciently reliable to still be admitted. Manson v. Brathwaite,
432 U.S. 98, 113–14 (1977); see also Neil v. Biggers, 409 U.S. 188,
199–200 (1972) (detailing factors bearing on admissibility of
eyewitness identifications); Killebrew v. Endicott, 992 F.2d 660,
664 (7th Cir. 1993) (describing the two‐step process for as‐
sessing the admissibility of identifications allegedly tainted
by suggestive procedures).
    These principles address the admissibility of eyewitness
identifications at trial, not § 1983 liability. In his criminal case,
Coleman moved to suppress Tequilla’s photo and lineup
identifications as tainted by the early morning hallway
encounter. The trial court examined those arguments at a
suppression hearing but denied the motion. Coleman did not
object to Tequilla’s in‐court identification, and he did not
address the suppression ruling in his criminal appeal. De‐
fendants in this case cannot be held liable for depriving
Coleman of his constitutional rights simply because the trial
court rejected Coleman’s legal arguments, or because he for‐
feited them.
No. 18‐1742                                                              21

    Even if a court had later found Tequilla’s identifications
inadmissible under the Brathwaite/Biggers framework, an
oﬃcer is not automatically liable for violating a suspect’s con‐
stitutional rights whenever a judge later deems a witness’s
identification inadmissible. Phillips v. Allen, 668 F.3d 912, 915
(7th Cir. 2012) (refusing to extend the Biggers framework
“from trials to arrests, and from a rule of evidence to a rule of
damages”). Our decision in Phillips notes a proviso for situa‐
tions where an oﬃcer uses a specific interrogation technique
clearly proscribed by existing law. Id. at 917 (explaining an
oﬃcer may not use judicially forbidden measures “to trick a
person into making an unreliable identification”). For exam‐
ple, an interrogator’s use of physical violence to extract an
identification out of an eyewitness surely violates due pro‐
cess. Cf. Brown v. Mississippi, 297 U.S. 278, 285–86 (1936) (“The
rack and torture chamber may not be substituted for the wit‐
ness stand.”).
    Although Coleman describes the early morning hallway
encounter at the police station as a “show up,”14 no evidence
suggests it was anything other than happenstance. Even
assuming the encounter (and Tequilla’s spontaneous identifi‐
cation) influenced Tequilla’s subsequent identifications, none
of that would be attributable to any misconduct by defend‐
ants. See Perry, 565 U.S at 241 (holding the due process check
on eyewitness identifications “comes into play only after the
defendant establishes improper police conduct”); see also




    14 A showup has been defined as a “police procedure in which a sus‐
pect is shown singly to a witness for identification, rather than as part of
a lineup.” Showup, BLACK’S LAW DICTIONARY (10th ed. 2014).
22                                                    No. 18‐1742

Biggers, 409 U.S. at 200–01 (aﬃrming admission of eyewitness
identification following a show up).
    Rabe’s “cold search” for photos of possible suspects may
not have followed best practices, but it was not so suggestive
as to deprive Coleman of a fair trial. Alexander, 433 F.3d at 555.
Neither was Coleman’s lack of a yellow wristband. No evi‐
dence indicates Tequilla noticed the wristbands, much less
that they influenced her identification. Compare with Coleman
v. Alabama, 399 U.S. 1, 6 (1970) (identification not fatally
tainted by the fact only the defendant wore a hat, even though
one of the assailants had worn a hat); United States v. Traeger,
289 F.3d 461, 474–75 (7th Cir. 2002) (identification not unduly
suggestive despite the fact only the defendant wore a visible
ankle restraint); United States v. Williams, 522 F.3d 809, 812 (7th
Cir. 2008) (aﬃrming decision to admit identification, despite
the fact the defendant was the only participant wearing white
shoes).
    Taking these allegedly suggestive elements together,
Tequilla’s identification still bore enough indicia of reliability
to warrant defendants’ reliance. She testified at the suppres‐
sion hearing and at trial that she saw Coleman’s face for “a
good three minutes” under nearby lamp light, that she recog‐
nized him from her years living in the Warner Homes, and
that she was “positive” in her identification. Compare with
Biggers, 409 U.S. at 200 (identification admissible because vic‐
tim spent up to thirty minutes with her assailant and testified
she had “no doubt” the defendant was her assailant);
Brathwaite, 432 U.S. at 114–15 (due process not violated be‐
cause witness viewed the defendant for several minutes and
expressed certainty in his identification two days later);
Killebrew, 992 F.2d at 664 (ruling an identification admissible
No. 18‐1742                                                     23

because eyewitness testified she made it based on her inde‐
pendent recollection of the incident and her observation of the
perpetrator for “between thirty seconds and three minutes”);
United States v. Curry, 187 F.3d 762, 769 (7th Cir. 1999) (identi‐
fication admissible when eyewitness looked the perpetrator
“straight in the face” at a short distance, albeit for only a short
time); United States v. Funches, 84 F.3d 249, 255 (7th Cir. 1996)
(eyewitness’s identification reliable based on her testimony
that she had a clear view of the robber’s entire face as he
walked by 20 feet away). There is no evidence suggesting de‐
fendants knew Tequilla’s identifications were tainted. Phillips,
668 F.3d at 915–16.
    As with Brooks, Coleman’s appellate briefs develop a
solid cross‐examination outline for Tequilla’s identifications.
But such arguments do not establish a constitutional viola‐
tion. After all, “the validity of an eyewitness identification is
for the jury.” Id. at 916. Due process is not oﬀended by the
introduction of a questionable eyewitness identification; the
jury may observe the witness, assess any alleged suggestive
circumstances, and make its own determination about what
weight, if any, to give it. Brathwaite, 432 U.S. at 116 (“[E]vi‐
dence with some element of untrustworthiness is customary
grist for the jury mill. Juries are not so susceptible that they
cannot measure intelligently the weight of identification testi‐
mony that has some questionable feature.”). Tequilla’s identi‐
fications were not so clearly tainted as to deny Coleman a fair
trial.
           3. Defendants are entitled to summary judgment
              on Coleman’s Brady theory.
   Coleman’s last due process theory also concerns Tequilla
Miller’s identifications. He contends defendants suppressed
24                                                    No. 18‐1742

favorable impeachment evidence by failing to turn over the
photo of the lineup shown to Tequilla.
    Police oﬃcers must provide exculpatory and/or impeach‐
ment evidence to prosecuting attorneys—a corollary to the
prosecutor’s obligation to disclose such evidence to defense
counsel under Brady v. Maryland, 373 U.S. 83 (1963). Cairel v.
Alderden, 821 F.3d 823, 832 (7th Cir. 2016); see also United States
v. Bagley, 473 U.S. 667, 676 (1985) (“Impeachment evidence,
however, as well as exculpatory evidence, falls within the
Brady rule.”). To succeed on a civil claim against a police
oﬃcer for an alleged failure to disclose such evidence, a
plaintiﬀ must prove: (1) the evidence at issue is favorable to
his defense; (2) the oﬃcer concealed the evidence; and (3) the
concealment prejudiced him. Strickler v. Greene, 527 U.S. 263,
281–82 (1999); see also Goudy v. Cummings, No. 17‐3665, 2019
WL 1930509, at *3 (7th Cir. May 1, 2019).
    The third element, prejudice, is demonstrated by proving
the “materiality” of the evidence withheld, which requires “a
reasonable probability that, had the evidence been disclosed
to the defense, the result of the proceeding would have been
diﬀerent.” Carvajal v. Dominguez, 542 F.3d 561, 566–67 (7th Cir.
2008); see also Goudy, 2019 WL 1930509, at *7. A “reasonable
probability” is one that is “suﬃcient to undermine confidence
in the outcome.” Bagley, 473 U.S. at 682.
    The district court ruled Coleman failed to demonstrate the
lineup photo’s materiality. It reasoned that because Tequilla’s
identification was suﬃciently reliable to have been admitted
regardless of the wristband discrepancy, “evidence of an ad‐
ditional suggestive aspect of the identification procedures
would not be material.” Order at 24, Coleman v. City of Peoria,
No. 1:15‐cv‐01100‐SLD‐TSH (C.D. Ill. Mar. 9, 2018), ECF
No. 18‐1742                                                   25

No. 121. But just because a witness’s testimony is suﬃciently
reliable to put before a jury does not render all possible
impeachment evidence immaterial for Brady purposes. For ex‐
ample, a prosecutor’s assurance of a reward to a testifying
witness may not render that witness’s identification automat‐
ically inadmissible, but disclosure of that fact may be material
if its marginal impeachment value is great enough to call into
question the outcome of the verdict. See Bagley, 473 U.S. at 684.
   Despite disagreeing with the district court’s rationale, we
agree with its conclusion based on the facts in this case. Noth‐
ing in the record suggests Tequilla noticed the wristbands,
much less that they played a role in her selection of Coleman
from the lineup. Rather, Tequilla testified repeatedly that she
based her identifications on her recognition of Coleman’s
face. As noted above, she explained she viewed his face for “a
good three minutes” during the burglary and that it stuck out
to her because she recognized him from her time in the
Warner Homes. Tequilla’s testimony was then reinforced by
an adamant identification made by Bertha Miller.
    Another recent case from our court provides a useful con‐
trast. Goudy v. Cummings, No. 17‐3665, 2019 WL 1930509 (7th
Cir. May 1, 2019). In Goudy, the suppressed impeachment
evidence consisted of videotapes showing that three of the
prosecution’s five identification witnesses initially identified
another man as the perpetrator, as well as police reports in
which the prosecution’s star witness gave a statement directly
contradicting his trial testimony. Id. at *7–8. On summary
judgment, this court held such evidence could reasonably be
considered material. Id. at *8. We have nothing analogous
here. Rather than a video of key witnesses identifying another
man as the perpetrator (thus impeaching their courtroom
26                                                    No. 18‐1742

identifications), Coleman points to a photo showing a dis‐
crepancy in the attire of lineup participants. Coleman lacks
any evidence that Tequilla Miller noticed the discrepancy or
assigned it any significance, much less that her multiple, con‐
sistent identifications were influenced by it.
    Coleman contends the materiality of this evidence is a fact
question for the jury. But the Supreme Court has ruled on
Brady materiality as a matter of law, see, e.g., Strickler, 527 U.S.
at 296, as has this court. See, e.g., Carvajal, 542 F.3d at 568–69.
Because the record does not support a reasonable possibility
that the criminal jury’s verdict would have been diﬀerent had
the lineup photo been disclosed to Coleman’s defense coun‐
sel, Coleman’s Brady theory fails. See Strickler, 527 U.S. at 381
(“[S]trictly speaking, there is never a real ‘Brady violation’ un‐
less the nondisclosure was so serious that there is a reasonable
probability that the suppressed evidence would have pro‐
duced a diﬀerent verdict.”).
    The record does not present a genuine issue of material
fact on any of Coleman’s three due process theories, so the
district court did not err in awarding defendants summary
judgment on this claim.
       B. Fourth Amendment and Malicious Prosecution
          Claims
    Count IV alleges defendants violated Coleman’s Fourth
Amendment rights by detaining him without probable cause
for arrest. Similarly, Count V is a state law tort claim for ma‐
licious prosecution. Although one is a federal constitutional
claim and the other is a state tort, the existence of probable
cause defeats both. See Fleming v. Livingston Cty., 674 F.3d 874,
878 (7th Cir. 2012) (Fourth Amendment claim); Swick v.
No. 18‐1742                                                  27

Liautaud, 662 N.E.2d 1238, 1242 (Ill. 1996) (Illinois malicious
prosecution claim). Probable cause exists where the police of‐
ficer is aware of facts and circumstances “suﬃcient to warrant
a prudent man in believing that the petitioner had committed
or was committing an oﬀense.” Beck v. Ohio, 379 U.S. 89, 91
(1964); see also Poris v. Lake Holiday Prop. Owners Ass’n, 983
N.E.2d 993, 1007–08 (Ill. 2013) (similar).
    The basis for Coleman’s Fourth Amendment and mali‐
cious prosecution claims overlaps with his due process argu‐
ments. He asserts defendants knew they lacked probable
cause to arrest him because they knew Brooks’s statement was
false and Tequilla’s identifications were tainted.
    Notably, an Illinois grand jury indicted Coleman on all
four charged felonies, and such an indictment is prima facie
evidence of probable cause. Wade v. Collier, 783 F.3d 1081, 1085
(7th Cir. 2015). Coleman points out that this presumption may
be rebutted by evidence that law enforcement obtained the
indictment through improper or fraudulent means. Id. at
1085–86; Lewis v. City of Chicago, 914 F.3d 472, 477 (7th Cir.
2019); Freides v. Sani‐Mode Mfg. Co., 211 N.E.2d 286, 289 (Ill.
1965). Coleman must demonstrate defendants knew they
lacked probable cause to arrest him. Williamson v. Curran, 714
F.3d 432, 444 (7th Cir. 2013).
    Rabe and the other oﬃcers may have known that Brooks
was reluctant to testify against Coleman, and that Brooks later
recanted his original incriminating statement. But that does
not mean the oﬃcers knew Brooks’s statement was false. Po‐
lice oﬃcers are constantly faced with reluctant witnesses and
recanted confessions. Yet they are not required “to use the
rules for summary judgment and draw inferences in favor of
the suspects.” Bridewell v. Eberle, 730 F.3d 672, 676 (7th Cir.
28                                                        No. 18‐1742

2013). Where a reasonable person would have a sound reason
to believe the suspect committed a crime, the police may
arrest and allow the criminal justice system to determine guilt
or innocence. Askew v. City of Chicago, 440 F.3d 894, 895 (7th
Cir. 2006).
    Similarly, even assuming defendants subjectively doubted
Tequilla’s identifications, it is for the judge and jury to weigh
her evidence. Cf. Hart v. Mannina, 798 F.3d 578, 591 (7th Cir.
2015) (“In real‐world investigations, police often confront the
limits of human memory and facial recognition.”). Tequilla’s
identifications, even if questionable, were enough to give de‐
fendants probable cause to arrest. See Cairel, 821 F.3d at 835
(eyewitness identification gave defendants probable cause to
arrest plaintiﬀ, despite witness’s hesitancy and inconsisten‐
cies with earlier descriptions).
    The undisputed facts show defendants had probable
cause to arrest Coleman. This defeats Coleman’s Fourth
Amendment claim and his state law malicious prosecution
claim.15
          C. Remaining Claims
    Coleman’s conspiracy, failure to intervene, and municipal
liability claims each depend on proof of an underlying consti‐
tutional violation. Daugherty v. Page, 906 F.3d 606, 612 (7th Cir.
2018) (conspiracy); Gill v. City of Milwaukee, 850 F.3d 335, 342
(7th Cir. 2017) (failure to intervene); Petty, 754 F.3d at 424
(municipal liability). Because Coleman has failed to present
evidence supporting an underlying violation, defendants are

     15As a result, we need not reach the parties’ alternative arguments
about whether the criminal proceedings in Illinois state court terminated
in Coleman’s favor and the timeliness of his Fourth Amendment claim.
No. 18‐1742                                                     29

entitled to summary judgment on Coleman’s derivative
claims as well.
     After disposing of Coleman’s § 1983 claims on their mer‐
its, the district court declined supplemental jurisdiction over
four of Coleman’s state law claims and dismissed them with‐
out prejudice. 28 U.S.C. § 1367(c)(3) (“The district courts may
decline to exercise supplemental jurisdiction over a claim
under subsection (a) if … the district court has dismissed all
claims over which it has original jurisdiction.”). The court ex‐
plained it retained jurisdiction over the malicious prosecution
claim because its probable cause determination was disposi‐
tive for that claim. 13D CHARLES ALAN WRIGHT, ET AL.,
FEDERAL PRACTICE AND PROCEDURE § 3567.3 (3d ed. Apr. 2019
supp.) (“[A]lthough it is unusual, it is permissible for the fed‐
eral court to decide one supplemental claim on the merits
while declining to hear another supplemental claim.”).
    A federal court’s decision to exercise supplemental juris‐
diction over state law claims is discretionary. United Mine
Workers of Am. v. Gibbs, 383 U.S. 715, 726 (1966); see also Dargis
v. Sheahan, 526 F.3d 981, 990 (7th Cir. 2008). Absent unusual
circumstances, district courts relinquish supplemental juris‐
diction over pendent state law claims if all claims within the
court’s original jurisdiction have been resolved before trial.
Dargis, 526 F.3d at 990; see also Sharp Elec. Corp. v. Metro. Life
Ins. Co., 578 F.3d 505, 514 (7th Cir. 2009). We see no abuse of
discretion in the district court following that typical approach
in this case. See Capeheart v. Terrell, 695 F.3d 681, 686 (7th Cir.
2012) (noting that a district court’s decision to relinquish sup‐
plemental jurisdiction will be reversed only in extraordinary
circumstances).
30                                                 No. 18‐1742

                       III. Conclusion
    Erroneous convictions are unquestionably human trage‐
dies. Yet a vacated criminal conviction does not automatically
establish that an individual’s constitutional rights were vio‐
lated, or that police officers and prosecutors are necessarily
liable under § 1983.
    Here, Coleman failed to present sufficient evidence to sup‐
port his claims that defendants violated his constitutional
rights. Because the record does not present a genuine issue of
material fact for trial, we AFFIRM the district court’s decision
to award defendants summary judgment on Coleman’s
§ 1983 claims and Illinois state law malicious prosecution
claim, as well as its decision to dismiss Coleman’s remaining
state law claims without prejudice.